EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, effective as of November 6th ___, 2007 (this “Agreement”),
between Craig Moody, an individual residing at _C/O Content Partners 10877
Wilshire Blvd. Suite 603, Los Angeles, CA 90024_______________________________
(“CM”), and North Coast Partners, Inc., of 909 Logan Street, Suite 7J, Denver,
Colorado 80203, a Delaware corporation (the “Company”).
 
W I T N E S S E T H :
 
WHEREAS, the Company and the Board of Directors of the Company desire to
memorialize the employment of CM on a full-time basis as its Chief Executive
Officer and the Executive desires to accept such employment subject to the terms
and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto agree as follows:
 
ARTICLE I
POSITION; DUTIES; TERM
 
1.1 Position. The Company hereby employs CM as the Chief Executive Officer of
the Company, which employment the Executive hereby accepts, all in the capacity
and on the terms and conditions hereinafter set forth.
 
1.2 Duties.


(a) During the Term (as defined below), the Executive shall be a full-time
employee of the Company, all under and subject to the direction of the Board of
Directors of the Company (the “Board”).


(c) In his capacity as Chief Executive Officer, CM shall be the senior officer
of the Company with principal responsibility for the operations of the Company
and shall perform such duties for the Company as are consistent with the
foregoing, including without limitation, conducting market research and
assessing competitive environment to identify business opportunities, developing
and expanding clientele base for Company’s offering of technologies, products
and services, preparing and obtaining approval from the Board; preparing the
Company’s annual budget and plan, reviewing current market growth, distribution
and sales strategies, proposing and developing revenue models, growth strategies
and plans of action, preparing and managing growth forecast and presenting
findings to Board.


(d)  The services to be performed by CM shall be commensurate with the position
of CM as the Chief Executive Officer of the Company. In this connection, during
the Term (i) CM shall not render services to or for any other person, firm,
corporation or business in this capacity and (ii) shall have no interest
directly or indirectly in any other person, firm, corporation or business whose
business competitive with the business of the Company; provided, however, CM may
own, directly or indirectly, solely as an investment, securities of any entity
which are traded on any national securities exchange or which are admitted to
quotation on The NASDAQ Stock Market Inc. if CM (a) is not a controlling person
of, or a member of a group which controls, such entity and (b) does not,
directly or indirectly, own one percent or more of any class of securities of
such entity. Notwithstanding the foregoing, so long as it does not interfere
with his full time employment hereunder, CM may attend to outside investments
and serve as a director, trustee or officer of or otherwise participate in
companies, charitable and civic organizations and serve as director of
corporations whose business is unrelated to the business of the Company and
continue to pursue his other business interests.
 

--------------------------------------------------------------------------------


1.3 Term. The term of employment shall commence as of the date set forth above
and shall continue until this Agreement is terminated in accordance with the
terms hereof (the “Term”). Notwithstanding anything contained herein to the
contrary, CM can terminate his employment hereunder at any time hereafter upon
sending written notice of termination to the Company at least sixty (60) days
prior to the termination.
 
ARTICLE II
COMPENSATION


2.1 Compensation. The Company hereby grants CM Six Hundred Thousand (600,000)
common shares in the capital of the Company which are restricted securities
pursuant to Rule 144 of the Rules and Regulations promulgated under the
Securities Act of 1933 as amended as his compensation for acting as Chief
Executive Officer of the Company (“Company Shares”). Two weeks after completion
of any future financing undertaken by the Company for $3 to $5 million should
the Company choose to pursue financing, CM shall receive an additional
compensation in the form of annual salary of $240,000 payable in equal monthly
installments of $20,000 per month, or in such other manner as the parties shall
mutually agree, subject to withholding for applicable taxes. The annual salary
shall be subject to an annual increase at the discretion of the Board.
 
ARTICLE III
BENEFITS


3.1 Business Expenses The Company, upon presentation by CM of appropriate
documentation, shall reimburse CM for all reasonable and necessary business
expenses incurred by CM in connection with the performance of his duties under
this Agreement provided that no single expense amount is in excess of $3,000 a
month supported by appropriate documentation shall require a prior approval from
the Company. Such reimbursement shall be paid to CM within five (5) business
days thereafter.


3.2 Additional Benefits.  CM shall be entitled to participate in any pension or
profit sharing plans, group health, accident or life insurance plans, group
medical and hospitalization plan, and other similar benefits as may be available
to the Executives of the Company. CM shall assist the Company in adopting the
proper plans for the Company.


2

--------------------------------------------------------------------------------


ARTICLE IV
TERMINATION


4.1 Termination without Cause. CM's employment hereunder may be terminated by
the Company without Cause at any time. If the Company terminates CM without
cause, the Company shall pay CM the compensation due to CM through the date of
termination in the form of cash, and cash equal to 3 month compensation, and
Company Shares which shall be pro-rated at a rate of 25,000 shares per month.


4.2 Termination with Cause. CM's employment hereunder may be terminated by the
Company for Cause (hereafter defined) at any time upon notice from the Company
to CM. For purposes hereof, “Cause” shall mean any one of the following: (i)
willful and continuing disregard of his job responsibilities or material breach
by CM of this Agreement, which continues for 10 days after delivery to CM of
notice thereof or (ii) fraud, embezzlement, conviction of a felony or serious
crime, violation of ethics code or other serious misconduct. If CM’s employment
is terminated by the Company for Cause or by CM for any reason, including
without limitation, CMs death or disability, the Company shall pay CM or his
heirs or personal representatives the compensation accrued through the date of
termination.
 
ARTICLE V
REPRESENTATION; NON-COMPETITION; CONFIDENTIALITY


5.1 Representation of CM. CM represents that CM’s execution of this Agreement
and the performance of his duties required hereunder will neither be a breach of
any other employment or other agreement nor a breach of any non-competition or
similar agreement.


5.2 Non-Competition. (a) CM agrees that during the Term and for the period of
one (1) year thereafter, he will not engage, directly or directly, either as
principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or employee, or participate in the ownership, management, operation or
control of any business which directly or indirectly competes with the business
of the Company. CM acknowledges and agrees that the current market for the
Company's business extends throughout the world and that it is therefore
reasonable to prohibit CM from competing with the Company anywhere in such
territory. This Section shall not apply to CM’s ownership of less than five
percent (5%) of the capital stock of a company having a class of capital stock
which is traded on any national stock exchange or on the over-the-counter
market.


(b) During the Term and for the period of one (1) year thereafter, CM agrees
that he will not, directly or indirectly, (i) solicit, divert or recruit or
encourage any of the employees of the Company, or any person who was an employee
of the Company during the Term, to leave the employ of the Company or terminate
or alter their contractual relationship in a way that is adverse to the
Company's interests, (ii) solicit or divert business from the Company, or assist
any person or entity in doing so or attempting to do so or (iii) cause or seek
to cause any person or entity to refrain from dealing or doing business with the
Company or assist any person or entity in doing so or attempting to do so.


3

--------------------------------------------------------------------------------


5.3 Confidential Information. (a) CM agrees that he shall hold in strict
confidence and shall not at any time during or after his employment with the
Company, directly or indirectly, (i) reveal, report, publicize, disclose, or
transfer any Confidential Information (as described below) or any part thereof
to any person or entity, (ii) use any of the Confidential Information or any
part thereof for any purpose other than in the course of his duties on behalf of
the Company, or (iii) assist any person or entity other than the Company to
secure any benefit from the Confidential Information or any part thereof. All
Confidential Information (regardless of the medium retained) and all abstracts,
summaries or writings based upon or reflecting any Confidential Information in
CM's possession shall be delivered by CM to the Company upon request therefor by
the Company or automatically upon the expiration of the Term or termination of
this Agreement.
 
(b) For purposes of this Agreement, "Confidential Information" shall mean any
information relating to the business, operations, affairs, assets or condition
(financial or otherwise) of the Company which is not generally known by
non-company personnel, or is proprietary or in any way constitutes a trade
secret (regardless of the medium in which information is maintained) which CM
develops or which CM obtains knowledge of or access to through or as a result of
CM’s relationship with the Company. Confidential Information specifically
includes, without limitation, business and marketing plans, financings, cost and
pricing information, supplier information, all source code, system and user
documentation, and other technical documentation pertaining to the hardware and
software programs of the Company, including any proposed design and
specifications for future products and products in development, and all other
technical and business information considered confidential by the Company.
Confidential Information shall not include any information that is generally
publicly available or otherwise in the public domain other than as a result of a
breach by CM of his obligations hereunder. For purposes of this Agreement,
information shall not be deemed Confidential Information if (i) such information
is available from public sources, (ii) such information is received from a third
party not under an obligation to keep such information confidential, or (iii) CM
can conclusively demonstrate that such information had been independently
developed by CM.


5.4 Remedies. CM agrees and acknowledges that the foregoing restrictions and the
duration and the territorial scope thereof as set forth in this Sections 5.2 and
5.3 are under all of the circumstances reasonable and necessary for the
protection of the Company and its business. In the event that CM shall breach
any of the provisions of Sections 5.2 or 5.3, in addition to and without
limiting or waiving any other remedies available to the Company, at law or in
equity, the Company shall be entitled to immediate injunctive relief in any
court, domestic or foreign, having the capacity to grant such relief, to
restrain any such breach or threatened breach and to enforce the provision of
this Agreement.


4

--------------------------------------------------------------------------------


ARTICLE VI
MISCELLANEOUS


6.1 Entire Agreement. This Agreement constitutes the entire understanding
between the Company and CM with respect to the subject matter hereof and
supersedes any and all previous agreements or understandings between CM and the
Company concerning the subject matter hereof, all of which are merged herein.


6.2 Mutual Indemnity. CM and the Company agree to indemnify and hold harmless
each other, (and in the case of the Company, its directors, officers,
representatives, consultants, advisors, successors and assigns), against any
loss, liability, claim, damage and expense whatsoever (including but not limited
to any and all expenses reasonably incurred in preparation of litigation, claim
and legal fees and expenses) arising out of or based upon any false
representation or warranty or breach or failure by the other party to comply
with any agreement made herein.


6.3 Successors. This Agreement shall be binding upon and inure to the benefit of
CM and his heirs and personal representatives, and the Company and its
successors and assigns.


6.4 Notices. All notices and other communications required or permitted
hereunder shall be delivered personally, sent via facsimile, certified or
registered mail, return receipt requested, or next day express mail or
overnight, nationally recognized courier, postage prepaid with proof of receipt,
to the address or telephone number (in the case of facsimile) set forth above.
Such addresses and/or telephone numbers may be changed by notice given in the
manner provided herein. Any such notice shall be deemed given (i) when delivered
if delivered personally, (ii) the day after deposit with the express or courier
service when sent by next day express mail or courier, (iii) five (5) days after
deposit with the postal service when sent by certified or registered mail, or
(iv) when sent over a facsimile system with answer back response set forth on
the sender's copy of the document.


6.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to choice of
law principles.


6.6 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement executed by the Company and CM.


6.7 Headings. The section headings herein are inserted for the convenience of
the parties only and are not to be construed as part of the terms of this
Agreement or to be taken into account in the construction or interpretation of
this Agreement.


6.8 Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed to be an original but both of which
together will constitute one and the same instrument.


5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first above written.
 



 
NORTH COAST PARTNERS, INC.
         
By: /s/ Robert Montesano                                    
 
Name: Robert Montesano
 
Title: Director


 
/s/ Alexander J. Sarnoff                          
/s/ Craig Moody                                                      
In the presence of:
CRAIG MOODY
Witness: Alexander J. Sarnoff
 

 
 
 
 
6

--------------------------------------------------------------------------------

